Case: 12-50362       Document: 00512210707         Page: 1     Date Filed: 04/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2013
                                     No. 12-50362
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAQUALE LAQUINDON CLARK,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:11-CR-273-2


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jaquale Laquindon Clark has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Clark has filed a response. The record is insufficiently developed to
allow consideration at this time of Clark’s claims of ineffective assistance of
counsel; such claims generally “cannot be resolved on direct appeal when [they
have] not been raised before the district court since no opportunity existed to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50362    Document: 00512210707     Page: 2   Date Filed: 04/16/2013

                                 No. 12-50362

develop the record on the merits of the allegations.” United States v. Cantwell,
470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted). We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Clark’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Clark’s motion for the appointment of new counsel is DENIED.




                                       2